—In a proceeding pursuant to CPLR article 78 to review a resolution of the respondent Board of Standards and Appeals which modified a certificate of occupancy for certain real property owned by the petitioner, the petitioner appeals from a judgment of the Supreme Court, Kings County (Yoswein, J.), dated August 28, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We find that the court was correct in dismissing this proceeding as time-barred pursuant to Administrative Code of the City of New York § 25-207 (a) (see, Matter of Neubourg v Glass, 41 *298AD2d 833; Matter of Satin v Board of Stds. & Appeals, 12 AD2d 526; Matter of Kohnberg v Murdock, 4 AD2d 750). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.